Citation Nr: 1025531	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-37 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility to any VA educational benefits.

(The issues of new and material evidence to reopen a claim for 
acquired immune deficiency syndrome (AIDS)/human immunodeficiency 
virus (HIV), and for service connection for renal failure, 
congestive heart failure with valve disease, peripheral 
neuropathy of the bilateral upper and lower extremities, 
including as secondary to the AIDS/HIV is the subject of another 
decision.)


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw


INTRODUCTION

The veteran served on active duty from October 1980 through 
October 1986 and was discharged under honorable conditions.  He 
served on active duty from October 1986 through November 1989 and 
was discharged under conditions other than honorable.  The 
character of discharge for his second period of active service is 
a bar to Department of Veterans Affairs (VA) benefits under the 
provisions of 38 C.F.R. § 3.12(d)(4) (2009).  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a letter decision rendered by the VA Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law Judge 
in April 2009.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

The service department has verified that the Veteran made no 
contributions to the Veterans Educational Assistance Program 
(VEAP) or Montgomery GI Bill (MGIB), was not in active drilling 
statis with the Selected Reserve, was not called to active duty 
undera qualifying contingency, and did not servie on active duty 
after September 11, 2001, under a qualifying contingency.   




CONCLUSIONS OF LAW

1.  The criteria for 38 U.S.C. Chapter 32 (VEAP) education 
benefits have not been met.  38 U.S.C.A. § 3202, 3221, 3222 (West 
2002); 38 C.F.R. § 21.5040 (2009).

2.  The criteria for 38 U.S.C. Chapter 30 (MGIB) education 
benefits have not been met.  38 U.S.C.A. § 3011, 3452 (West 
2002); 38 C.F.R. § 21.7042, 21.7044 (2009).

3.  The criteria for 10 U.S.C. Chapter 1606 (MGIB-SR) education 
benefits have not been met.  38 U.S.C.A. § 3012 (West 2002 and 
Supp. 2009); 38 C.F.R. § 21.7540 (2009).

4.  The criteria for 10 U.S.C. § 1607 (REAP) education benefits 
have not been met.  10 U.S.C.A. § 16163 (West 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not affect 
matters on appeal when the question is one limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, adding subsection (b)(3) providing that 
no duty to provide § 5103(a) notice arises when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  As the determinative 
question in this case is limited to statutory interpretation, the 
Board finds VCAA notice was not required.

Given the complexity of this case and the various regulations 
governing educational benefits, the Board will discuss the facts 
first, then the law, and finally provide an analysis of the case.



I.  Facts

The Veteran argues he is eligible for educational benefits.  In 
April 2009, he testified before the undersigned Veterans Law 
Judge that he contributed to an educational assistance program 
through direct deduction from his pay check.  He stated he was 
approved by his command for educational benefits during his 
active duty, and records he submitted during the hearing document 
that he was approved for tuition assistance beginning in January 
1987.  The Veteran testified that he was medically discharged 
from active service because he was HIV positive.  

Service personnel records reflect four periods of enlistment:  1) 
inactive, as a member of the U.S. Marine Reserve, from August 
1980 to October 1980; 2) active, as a member of the U.S. Marines, 
from October 1980 to October 1983; 3) active, as a member of the 
U.S. Marines, from October 1980 to April 1986; and 4) active, as 
a member of the U.S. Marines from April 1986 to November 1989.

Contrary to the Veteran's assertions that he was discharged for 
medical reasons, service personnel records show that the Veteran 
was administratively discharged in November 1989 for misconduct, 
minor disciplinary infractions (with an administrative discharge 
board) under conditions that were other than honorable.

A note in the service personnel records dated in December 1989 
shows that the records were stolen immediately following the 
Veteran's administrative discharge but was reconstructed from 
command files.

A VA Administrative Decision, dated in October 1996, is of record 
and reflects that the Veteran's period of service form October 
15, 1980 through October 13, 1986 is considered to have been 
under honorable conditions and that entitlement to VA benefits is 
established for that period under 38 C.F.R. § 3.13(c) (2009).  
The Veteran's period of active service from October 14, 1986 
through November 27, 1989, however, is considered to have been 
under other than honorable conditions, and is therefore a bar to 
VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4).  The 
Veteran did not appeal this decision and it is now final.

DD Forms 214 documenting active service from October 1980 through 
October 1983, and from October 1983 through August 1986 show that 
the Veteran did not contribute to VEAP.

II.  Law

VEAP (Chapter 32)

The criteria for Chapter 32 educational assistance benefits under 
VEAP are set forth in 38 U.S.C.A. § 3221; 38 C.F.R. § 21.5040.  
All Veterans who entered active duty after December 31, 1976 and 
before July 1, 1985 are eligible to participate in VEAP by 
enrolling during one's period of active service.  If one elects 
to enroll, one must generally participate for 12 consecutive 
months.  Pertinent regulations provide that, any otherwise 
eligible person desiring to participate must apply to the Service 
Department under which one serves, upon forms prescribed by the 
Service Department and/or the Secretary of Defense.  Further, no 
application to participate may be made prior to entry upon active 
duty, and each application must be submitted in sufficient time 
to permit the service concerned to make the required deduction 
from the individual's military pay for at least one month prior 
to the individual's discharge or release from active duty.  An 
individual may not make any contributions after the date of one's 
discharge.  One who enrolls and participates in the program must 
agree to have a monthly deduction made form one's military pay of 
not less than $25.00 and no more than $100.00.  The maximum total 
contribution allowed per person is $2,700.00.  A participant is 
allowed to make the total contribution via a lump sum payment.  
38 U.S.C.A. § 3222(a),(e); 38 C.F.R. § 21.5050, 21.5052.

MGIB (Chapter 30)

Eligibility for benefits under MGIB hinges upon a Veteran first 
entering military service after June 30, 1985.  38 U.S.C.A. 
§ 3011; 38 C.F.R. § 20.7042(a)(1).  However, the Veteran may also 
be eligible if he was eligible under 38 U.S.C. Chapter 34 
(Vietnam Era GI Bill (VEGIB)).  38 U.S.C.A. § 3011(a).  To be 
eligible for VEGIB, the Veteran must have served on active duty 
for a period of more than 180 days, any part of which occurred 
after January 31, 1955 and before January 1, 1977.  38 U.S.C.A. 
§ 3452.

MGIB-SR and REAP

The MGIB-SR and REAP programs require obligation for service or 
service as a Selected Reservist.  The MGIB-SR program provides 
educational assistance for members of the Selected Reserve of the 
Army, Navy, Air Force, Marine Corps, and Coast Guard, and the 
Army and Air National Guard.  The service department or reserve 
components decide who is eligible for the program and VA makes 
payments for the program.  38 C.F.R. § 21.7540 (2009).

To be eligible, the Veteran must have enlisted as a Reservist 
with a total period of obligated service of at least six years 
and be participating satisfactorily in the Selected Reserve, or 
to be a Reservist with the requisite active service or member of 
the National Guard or Air National Guard who with eligibility 
established through activation under a provision of law other 
than 32 U.S.C.A. § 316, 502, 503, 504, or 505 followed by service 
in the Selected Reserve and has completed four years continuous 
satisfactory Selected Reserve service.  38 C.F.R. § 21.7540; see 
also 38 U.S.C.A. § 3012.

Under certain circumstances, the requirement for four years 
service as a Selected Reservist is not applicable where the 
Veteran was obligated to serve four years' inactive service as a 
Selected Reservist at the end of the required active service but 
was discharged or released from the required active service for 
(1) a service-connected disability, (2) by reason of a sole 
survivorship discharge, (3) for a medical condition which 
preexisted service on active duty and which the Secretary 
determines is not service connected, (4) or for a physical or 
mental condition not characterized as a disability; or was 
discharged or released from the required inactive service as a 
Selected Reserved for (1) a service-connected disability, (2) a 
medical condition which pre-existed the Veteran's becoming a 
member of the Selected Reserve and which the Secretary determines 
is not service connected, (3) for hardship, (4) in the case of an 
individual discharged or released after 30 months of such service 
for the convenience of the Government, (5) involuntarily for the 
convenience of the Government as a result of a reduction in 
force, (6) for a physical or mental condition not characterized 
as a disability, (7) by reason of a sole survivorship discharge, 
or who ceases to become a member of the Selected Reserve during 
the period from October 1, 1991 to September 30, 1999 by reason 
of the inactivation of the Veteran's unit of assignment or by 
reason of involuntarily ceasing to be designated as a member of 
the Selected Reserve.  38 U.S.C.A. § 3012.  

The REAP program provides educational assistance for members of a 
reserve component on or after September 11, 2001, who served on 
active duty in support of a contingency operation for 90 
consecutive days or more or performed full time National Guard 
duty under section 502(f) of title 32 for 90 consecutive days or 
more when authorized by the President or Secretary of Defense for 
the purpose of responding to a national emergency declared by the 
President and supported by Federal funds.  Each member who 
becomes entitled to educational assistance shall be given a 
statement in writing prior to release from active service.  10 
U.S.C.A. § 16163 (West 2009).

III.  Analysis

VA records dated in August 2006 show that the service department 
verified that the Veteran was not eligible for Chapter 30 (MGIB) 
or 32 (VEAP) benefits, that he had no Chapter 34 (VEGIB) service, 
and did not have the requisite service to qualify for either 
MGIB-SR or REAP eligibility.  

In pertinent part, the Veteran first entered inactive military 
service in August 1980, and entered his first period of active 
duty in October 1980.  Therefore, he does not meet the general 
eligibility requirements for Chapter 30, or MGIB, educational 
benefits.  Because he did not serve after January 31, 1955 and 
before January 1, 1977, he cannot be eligible for Chapter 30 
benefits based on eligibility for Chapter 34, or VEGIB, 34 
educational benefits.

Furthermore, the two DD Form 214s associated with the claims file 
and documenting the Veteran's active service from October 1980 to 
October 1983 and from October 1983 to August 1986 establish that 
the Veteran did not contribute to VEAP.  In July 2006, the RO 
received verification from the service department that the 
Veteran did not qualify for Chapter 32 benefits.  The Veteran 
testified in April 2009 that he did contribute, and that money 
was taken out of his pay directly beginning in boot camp.  
However, he has not provided any documentary evidence, such as 
paycheck receipts or vouchers, documenting any unpaid 
contributions to support his contentions that he made 
contributions.

The Veteran further testified that he was granted educational 
benefits during his active duty, and records submitted at the 
hearing show that he was approved for tuition assistance 
beginning in January 1987.  Notwithstanding, this was during the 
Veteran's last period of active duty, from which he was 
administratively discharged for misconduct, and the character of 
that discharge was other than honorable.  This period of duty, 
from October 1986 through November 1989, cannot therefore be 
credited for the purposes of education benefits.  38 C.F.R. 
§ 3.12(d)(4) (2009). 

It is noted that the Veteran's records were stolen and 
reconstructed during the Veteran's active service.  Even 
assuming, without finding, that the reconstruction of his records 
from command files was deficient, those records present in the 
claims folder contains the two DD Form 214s, described above, 
which establish that the Veteran did not contribute to VEAP.  The 
Board finds the Veteran's current contentions that he contributed 
to VEAP are not credible during these periods of active service 
are not credible in light of the contemporaneous service records 
that do not document such contribution.  Moreover, the RO 
received verification from the service department that the 
Veteran had no eligibility for these benefits.  Finally, the 
Veteran has not provided any documentation establishing that he 
made the required contributions to VEAP.

The Board finds that the appropriate contacts were made to verify 
VEAP contribution information from the service department.  If a 
claimant wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Dusek v. 
Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).

The records do not show, and the Veteran has offered no evidence, 
that he served as a reservist for the requisite period of time or 
was obligated to do so and was prevented from doing so by any of 
the specified reasons under the regulations.  Moreover, the 
Veteran does not dispute that he did not have the requisite 
service as a reservist or that he was not called to active duty 
on or after September 11, 2001.  Rather, he testified in April 
2009 that he was trained as a reservist but was not a reservist.

The Veteran testified that he was medically discharged from 
active service because he was HIV positive.  However, this 
contention lacks credbilty.  This reason for discharge is not 
reflected in the record.  As above noted, the Veteran was 
discharge from his final period of active service clearly show 
that he was discharged for misconduct, and the character of that 
discharge was other than honorable.  The service department's 
findings are binding and conclusive upon VA.  VA does not have 
the authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Based upon the evidence of record, the Board finds the service 
department has verified that the Veteran is not eligible for VEAP 
(Chapter 32), MGIB (Chapter 30), MGIB-SR or REAP education 
benefits.  The Veteran has submitted no evidence otherwise 
indicating that the service department has determined that he is 
eligible for these benefits.  

There is no indication that further development or an additional 
request for service department verification would substantiate 
the Veteran's claim as to these matters.  The Court has held that 
in cases such as this where the law is dispositive the claim 
should be denied because of the absence of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to 38 U.S.C. Chapter 32 (VEAP) education benefits is 
denied.

Entitlement to 38 U.S.C. Chapter 30 (MGIB) education benefits is 
denied.

Entitlement to 10 U.S.C. Chapter 1606 (MGIB-SR) education 
benefits is denied.

Entitlement to 10 U.S.C. § 1607 (REAP) education benefits is 
denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


